UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2179



DEREK YOUNG,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK; CITY OF NORFOLK POLICE
DEPARTMENT; MELVIN C. HIGH, Individually and
in his official capacity as Chief of the City
of Norfolk Police Department; GEORGE STEVEN
HOGGARD; WILLIAM B. EVERETT; ALLEN G. HOVIK;
JAYWARD HANNA; BOBBY G. CROWDER; SHARON L.
CHAMBERLIN; JESSEE G. MOORE; JOHN T. GREENIA;
JEFFREY   H.   JOHNSON;  WAYNE   T.   MCBRIDE,
Individually and in their official capacities
as members of the City of Norfolk Police
Department; EARLE D. JOHNSON, Individually and
in his official capacity as a former member of
the City of Norfolk Police Department; ANDRE
FOREMAN, Individually and in his official
capacity as Assistant City Attorney of the
City of Norfolk; HAROLD P. JUREN, Individually
and in his official capacity as Chief Deputy
City Attorney of the City of Norfolk; JOHN
DOES, Individually and in their official and
unofficial capacities as a member of the City
of Norfolk Police Department or as other City
of Norfolk employees and/or agents; RICHARD A.
MLADICK, M.D., Individually and as an employee
and/or agent of Plastic Surgery Center,
Incorporated, t/a Mladick Center for Plastic
Surgery; SUSAN LEFEBVRE, R.N., Individually
and as an employee and/or agent of Plastic
Surgery Center, Incorporated, t/a Mladick
Center for Cosmetic Plastic Surgery; NORFOLK
CITY ATTORNEY'S OFFICE; BERNARD A. PISHKO,
Individually and in his official capacity as
City Attorney of the City of Norfolk; PLASTIC
SURGERY CENTER, INCORPORATED, t/a Mladick
Center for Cosmetic Plastic Surgery,

                                           Defendants - Appellees,

          and


JAMES HENRY WILSON; COSMETIC SURGERY CENTER,
P.L.L.C.,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-48-2)


Submitted:   November 12, 2002          Decided:   December 4, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin David Miller, Alexandria, Virginia; Louis Napoleon Joynes,
II, JOYNES & GAIDIES LAW GROUP, P.C., Virginia Beach, Virginia, for
Appellant.    Joan Elizabeth Mahoney, Melvin Wayne Ringer, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia; Alan Brody Rashkind, James
Arthur Cales, III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Derek Young appeals the district court’s orders dismissing his

civil action and his motion to reconsider.     We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See Young v. City of Norfolk, No.

CA-01-48-2 (E.D. Va. Aug. 27, 2001; Mar. 22, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                   3